                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID MORRIS BARREN,                               )
                                                   )
               Plaintiff,                          )       Civil Action No. 2:19-cv-97
                                                   )       Judge Nora Barry Fischer/
                       v.                          )       Magistrate Judge Maureen P. Kelly
                                                   )
UNITED STATES DEPARTMENT OF                        )
JUSTICE; UNITED STATES DRUG                        )
ENFORCEMENT ADMINISTRATION;                        )
CHARLES J. PETERS, individually and in             )       Re: ECF No. 2
their official capacity; BRIAN AVERI,              )
individually and in their official capacity;       )
CLIFFORD BROWN, individually and in                )
their official capacity; MICHAEL GERACI,           )
individually and in their official capacity;       )
SUSAN CONINE, individually and in their            )
official capacity; DOUG YOUHOUSE,                  )
individually and in their official capacity;       )
WILKINSBURG POLICE DEPARTMENT;                     )
JOHN HIERONYMUS, individually and in               )
their official capacity; and UNKNOWN               )
SENIOR ATTORNEY, individually and in               )
their official capacity,                           )
                                                   )
               Defendants.                         )


                                    MEMORANDUM ORDER

        David Morris Barren (“Plaintiff”), is currently incarcerated and is a pro se litigant. The

 current civil action filed by Plaintiff, pending before this Court, was transferred here by the

 United States District Court for the District of Columbia. ECF No. 4. The transferring court did

 not address the pending Motion for Leave to Proceed In Forma Pauperis (the “IFP Motion”).

 ECF No. 2.
         Plaintiff filed the IFP Motion in order to prosecute a prisoner civil rights complaint.

After this civil rights action was transferred to this Court, the case was referred to United States

Magistrate Judge Maureen P. Kelly for pretrial proceedings in accordance with the Magistrate

Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72 of the Local Rules for Magistrate Judges.

       The Magistrate Judge's Report and Recommendation, ECF No. 6, was filed on February

19, 2019, and recommended that Plaintiff’s IFP Motion be denied because Plaintiff has acquired

three strikes and the Complaint does not reveal that Plaintiff is under imminent danger of serious

physical injury. Service was made on the Plaintiff at his address of record, as well as at FCI-

Loretto, the prison where the Report and Recommendation noted that the Federal Bureau of

Prisons Inmate Locator says Plaintiff is currently housed. Plaintiff was given until March 8,

2019 by which to file objections. No objections have been filed as of this date.

       After providing de novo review of the IFP Motion, the Report and Recommendation, we

enter the following order:

       IT IS HEREBY ORDERED that Plaintiff’s IFP Motion is DENIED,

       IT IS FURTHER ORDERED the Report and Recommendation, ECF No. 6, filed on

February 19, 2019, by Magistrate Judge Kelly, is adopted as the opinion of the court.

       IT IS FURTHER ORDERED that Plaintiff shall pay the entire filing fee of $400.00 by

April 1, 2019 or the case will be dismissed without further warning for failure to prosecute.

                                       By the Court:

                                       s/Nora Barry Fischer
                                       Nora Barry Fischer
                                       United States District Judge

Dated: March 11, 2019



                                                       2
cc:   The Honorable Maureen P. Kelly
      United States Magistrate Judge


      DAVID MORRIS BARREN
      09803-068
      FCI-Loretto
      Federal Correctional Institution
      P.O. BOX 1000
      LORETTO, PA 15940


      DAVID MORRIS BARREN
      09803-068
      HAZELTON
      U.S. PENITENTIARY
      Inmate Mail/Parcels
      P.O. BOX 2000
      BRUCETON MILLS, WV 26525




                                         3
